Citation Nr: 0204700	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  99-15 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a compensable disability rating for post-
traumatic stress disorder (PTSD) effective February 15, 1990 
through April 23, 1994.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from April 1969 until June 
1970.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from September 1998  and June 1999 
rating decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Muskogee, Oklahoma, which denied the 
benefit sought on appeal.  

In the course of the present appeal, the issue of entitlement 
to a compensable disability rating for post-traumatic stress 
disorder (PTSD) effective February 15, 1990 to April 23, 1994 
was before the Board in December 2000.  At that time, the 
Board determined that an expert opinion was required to 
ascertain the degree of social and industrial impairment 
attributable to the veteran's PTSD between the dates in 
question.  The case was remanded for this purpose, and such 
an opinion was offered in April 2001.  

It is observed that the VA examiner in April 2001 
misinterpreted the question at issue, as his response noted 
that the veteran did not meet the criteria for PTSD between 
February 15, 1990 to April 23, 1994.  The examiner was 
clearly not asked to speak as to the existence of PTSD during 
the time frame in question.  This had already been 
established to the Board's satisfaction as evidenced by the 
grant of an earlier effective date.  Indeed, the question 
posed to the examiner presumed the existence of PTSD, and 
instead asked the examiner to merely address whether and to 
what extent the veteran's symptomatology would have adversely 
affected his social and industrial pursuits.  However, the 
examiner ultimately did address this point, stating that the 
veteran's symptoms did interfere with his ability to work.  
Therefore, the Board finds that, despite the apparent 
misunderstanding by the VA expert physician, the orders of 
the Board were nonetheless complied with, and another remand 
for corrective action is unnecessary under Stegall v. West, 
11 Vet. App. 268, 271 (1998).  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  From February 15, 1990 through January 31, 1991, the 
medical evidence of record neither demonstrates that the 
veteran experienced emotional tension or anxiety productive 
of social or industrial impairment.

3.  During the period from February 1, 1991 to April 23, 
1994, the medical evidence indicates a demonstrable inability 
on the part of the veteran to obtain or retain employment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for PTSD for 
the period dating from February 15, 1990 through January 31, 
1991 have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
1001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. Part 4, 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

2.  The criteria for a 100 percent rating for PTSD have been 
met for the period dating from February 1, 1991 to April 23, 
1994.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

Duty to assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act (VCAA), or 
filed before the date of enactment of the VCAA and which are 
not final as of that date.  To implement the provisions of 
the law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions, a statement of the case issued in July 1999 and a 
supplemental statement of the case issued in December 2001.  
The RO also made satisfactory efforts to ensure that all 
relevant evidence had been associated with the claims file.  
Additionally, the Board observes that a VA expert opinion was 
procured in April 2001 in connection with this appeal.  
Moreover, the evidence associated with the claims file 
includes treatment reports from various private facilities 
during the period at issue.  Specifically, reports dated 
August 1991, September 1991 and February 1992 from Arbuckle 
Memorial Hospital and also reports dated September 1991 from 
Griffin Memorial Hospital are of record.  Also associated 
with the claims file is a treatment report dated August 1991 
from the Jim Taliaferro Community Mental Health Center and a 
May 1989 letter from Dr. S., M.D.  Furthermore, a September 
1996 psychological evaluation consult written by Dr. V., 
B.S., M.S., of the Wellness Professional Counseling 
Associates is of record.  Finally, the evidence for 
consideration also includes an October 1998 report from the 
Mendros Psychiatric Medical Clinic, submitted by the veteran 
in support of his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.  Based on the foregoing, the Board finds that 
the requirements under the VCAA (as pertains to this case) 
have been satisfied and that this case is ready for further 
appellate review on the merits.

Procedural History

A review of the file reveals that the veteran was first 
awarded service connection for PTSD in a February 1996 rating 
decision.  At that time, the RO assigned a 100 percent 
evaluation, effective April 1994.  The veteran then sought an 
earlier effective date.  An August 1998 BVA decision granted 
an earlier effective date, back to February 1990.  This 
determination was based in part on a letter from a private 
psychologist that intimated that the earlier diagnoses of 
personality disorders were incorrect, and that the veteran's 
symptomatology had met the criteria for PTSD dating back to 
service.  Thus, there was evidence indicating that the 
veteran had PTSD prior to April 1994, the effective date 
initially awarded.  The BVA reasoned that February 1990, the 
date of the veteran's request to reopen his claim of 
entitlement to service connection for PTSD, was the earliest 
permissible effective date, as the next earlier 
determinations regarding service connection for PTSD in April 
1985 and June 1985 had become final.  See 38 U.S.C.A. § 7105.  
The August 1998 BVA decision was effectuated by the RO in a 
September 1998 rating decision, which assigned a 
noncompensable evaluation for the veteran's PTSD from 
February 15, 1990 to April 23, 1994.  The veteran disagreed 
with this decision and initiated this appeal.  As noted 
previously, this issue was before the Board in December 2000.  
At that time, the case was remanded to obtain an expert 
medical opinion which is now of record.  

Relevant law and regulations

Increased ratings

Disability evaluations are determined by comparing a 
veteran's symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

Factual Background

VA expert opinion

In April 2001, a VA physician was requested to review the 
veteran's file and to render an opinion as to the veteran's 
symptomatology and social and occupational impairment 
attributable to the service-connected PTSD from the period 
between February 15, 1990 and April 23, 1994.  The examiner 
stated that the veteran did not meet the criteria for PTSD 
during that time period.  Instead, the veteran was said to 
have been suffering from a bipolar disorder at that time.  
The examiner commented that PTSD and bipolar disorder both 
involve very similar symptomatology.  The examiner stated 
that he later examined the veteran subsequent to April 1994, 
and at that later time did conclude that the veteran had 
PTSD, which had evolved and intensified.  The examiner 
further stated that, between February 15, 1990 and April 23, 
1994, the veteran demonstrated an inability to work, and that 
this inability was related to the symptoms that the veteran 
exhibited during that time frame.    

Private Medical Records

A May 1989 letter from Dr. S. indicated that the veteran 
suffered from PTSD.  The veteran was noted to have suicidal 
tendencies.  Dr. S. stated that the veteran was initially 
diagnosed with PTSD in 1970 while in Vietnam, though no 
course of treatment was accomplished.

The claims file also contains reports dated August 1991, 
September 1991 and February 1992 from Arbuckle Memorial 
Hospital.  The veteran was admitted for inpatient care on 
August 31, 1991 and remained on the ward until September 4, 
1991.  The veteran stated that he was suffering from 
depression and that he had a problem with intermittent 
explosive behavior.  The veteran stated that he had engaged 
in episodes of abuse against his wife and his daughter.  The 
veteran described a recent suicide attempt in which he put 25 
to 30 blood pressure tablets in his mouth, but then spit them 
out.  The veteran further reported that he had not been 
employed since February 1991, at which time his vacuum 
cleaner sales business collapsed.  He stated that he had no 
present prospects for employment.  The examiner noted the 
veteran to be alert and well oriented, with a flat affect.  
His speech was found to be relevant and coherent.  The 
veteran denied present suicidal thoughts.  The veteran also 
denied hallucinations and delusions.  The veteran was 
diagnosed with major depression, marital problems and an 
explosive personality disorder.  

A February 1992 treatment report from Arbuckle Memorial 
Hospital noted the veteran's memory to be impaired by his 
mental disorder, though recent and remote memory was noted to 
be intact.  The veteran was alert and well oriented, and his 
speech was relevant and coherent.  The veteran was noted to 
have threatened to shoot himself.  A diagnosis of bipolar 
disorder was indicated.  

Other pertinent evidence as to the veteran's claim of 
entitlement to an increased rating for PTSD include treatment 
reports dated August 1991 from the Jim Taliaferro Community 
Mental Health Center.  The first of these reports, dated 
August 7, 1991, showed that the veteran had admitted himself 
for inpatient care after he contemplated stepping in front of 
a truck.  The veteran presented with complaints of dysphoric 
mood and low energy level.  The veteran stated that he was 
frustrated regarding his inability to gain employment, which 
he attributed to his back injury.  The veteran was found to 
be alert and attentive, and he answered questions in a 
prompt, focused manner.  His mood was dysphoric.  The veteran 
reported having a low energy level, pessimism, recent sleep 
disruption and poor appetite, all of which the veteran 
attributed to his marital difficulties.  The veteran's 
intellectual functioning appeared to be average and his 
memory was intact.  His thought process was coherent, logical 
and reality-oriented.  There was no evidence of psychoses or 
delusions.  The veteran's judgment and insight were deemed to 
be fair.  The veteran was diagnosed with depressive disorder 
and marital problems.  

The second treatment report from the Jim Taliaferro Community 
Mental Health Center revealed that, approximately one week 
following his previous discharge from inpatient care, the 
veteran was readmitted on August 14, 1991.  It was indicated 
that the veteran's marital problems had resumed.  The veteran 
had engaged in an argument with his wife and he then 
threatened to commit suicide.  The veteran's mood upon 
readmission was dysphoric and tearful, and the veteran openly 
admitted to suicidal thoughts.  The remainder of the 
psychiatric findings were identical to those noted during the 
previous admission one week earlier.  The diagnosis was also 
unchanged.

Also of record are treatment reports from Griffin Memorial 
Hospital, where the veteran received inpatient care from 
September 4, 1991 until September 13, 1991.  The veteran was 
described as being an unemployed vacuum salesman.  His family 
history was detailed, including an abusive episode with his 
daughter.  The veteran described having periods of increased 
energy followed by periods of reduced energy, reduced 
interest, and suicidal ideations.  These low periods were 
noted to have affected his ability to perform well at work.  
The history further noted that the veteran was not very 
trusting of people and that he did not have much of a social 
life.    
     
The reports of treatment from Griffin Memorial Hospital 
indicate that the veteran's speech was logical and coherent.  
His affect was noticeably restricted but appropriate.  The 
veteran's mood was described as being "down, mild to 
moderate."  Hallucinations and delusions were denied.  
Homicidal and suicidal thoughts were also denied.  The 
veteran had no difficulties with recall.  His judgment was 
assessed as fair.  He was given a final diagnosis of a 
bipolar disorder, with antisocial and paranoid traits.      

Also associated with the claims file is a September 1996 
psychological evaluation consult written by Dr. V. of the 
Wellness Professional Counseling Associates.  Dr. V. stated 
that the veteran's symptomatology had always been consistent 
with a diagnosis of PTSD, but noted that the mental health 
system was unable to recognize this in the earlier stages of 
the veteran's disorder.   

Finally, the veteran submitted an October 1998 treatment 
report from the Mendros Psychiatric Medical Clinic.  This 
report detailed the history of the veteran's illness.  It was 
noted that the veteran was discharged from service due to an 
antisocial personality disorder.  It was noted that the 
veteran had also been diagnosed with generalized anxiety 
disorder, bipolar disorder, dysthymia and paranoid traits.  
The examiner stated that the veteran had been totally 
disabled since 1990, as evidenced by his five or six suicide 
attempts, spousal abuse, deep depression, nervousness, 
aggression and other unresolved issues.  The veteran was 
noted to be constantly irritable and angry, and he succumbed 
to fits of rage toward others, for no apparent reason.  The 
veteran avoided people, crowds and other stressful 
environments, as they induced him to panic.  He would 
withdraw from interpersonal contact, to maintain an emotional 
distance from others.  Further, the veteran was noted to 
suffer constantly from intense nightmares, flashbacks and 
intrusive thoughts relating to service.  These nightmares and 
intrusive thoughts were of longstanding duration.  With 
respect to the veteran's occupational history, it was noted 
that he had tried to work, but continuously had conflicts 
with co-workers and superiors. 


Analysis

As noted previously, the veteran has been assigned a 
noncompensable disability evaluation for his PTSD for the 
period from February 15, 1990 to April 23, 1994.  
During this time period the former rating criteria, in effect 
through November 6, 1996, are for application.  Under the old 
criteria, a noncompensable rating is warranted for neurotic 
symptoms which may somewhat adversely affect relationships 
with others, but which do not cause impairment of working 
ability. 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  A 
10 percent evaluation is warranted where the evidence 
demonstrates less than the criteria for 30 percent, but with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  Id.  A 30 percent 
evaluation is warranted where the evidence shows a definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  Id.

For cases of greater severity, a 50 percent evaluation 
applies where the evidence reveals definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment. 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  A 70 percent disability evaluation is warranted 
in situations where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  Id.  Finally, a 
100 percent disability evaluation is warranted for 
circumstances including where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
a demonstrable inability to obtain or retain employment.  Id.  
The Court has held that the latter criteria present three 
independent bases for a grant of a 100 percent evaluation 
under Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. 
App. 95, 98 (1994).

The Board has reviewed the evidence of record, and for the 
reasons and bases set forth below, concludes that the veteran 
is entitled to a 100 percent disability rating from February 
1, 1991 until April 23, 1994.  The Board further concludes 
that, for the period from February 15, 1990 through January 
31, 1991, the noncompensable rating presently assigned for 
that time period is appropriate, and there is no basis for a 
higher rating.  

Typically, the determination of whether an increased rating 
is appropriate for a given disability does not require 
comment as to the existence of the disability, which is 
ordinarily presumed.  However, the facts of this case present 
unusual circumstances which invite a preliminary discussion 
to establish the existence of PTSD during the time period in 
question.  

According to the VA expert physician, the veteran's 
symptomatology from February 15, 1990 through April 23, 1994 
was not that of PTSD but that of a bipolar disorder.  In so 
stating, the expert physician noted that the symptomatology 
of PTSD and bipolar disorder are very similar, and he did not 
explain how he distinguished between the disorders.  
Moreover, no other medical evidence of record offered a 
distinction in symptomatology between the earlier diagnosed 
bipolar and personality disorders and the present PTSD 
diagnosis.  In the absence of medical evidence making such a 
distinction, the Board is precluded from differentiating 
between the symptomatology attributable to non service-
connected bipolar disorder and that attributable to his 
service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  Thus, any evidence of any symptomatology 
meeting the criteria under 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996) is to be construed as PTSD symptomatology, 
regardless of the specific diagnosis.  In this manner, the 
veteran can be found to have PTSD from February 15, 1990 
through April 23, 1994 even though all of the diagnoses 
during this time period refer only to nonservice-connected 
conditions such as bipolar disorder.  The Board further notes 
that a diagnosis of PTSD can be alternatively established on 
the basis of the May 1989 opinion letter from Dr. S.

Having established that only the severity, and not the 
existence, of PTSD is in question here, it is now possible to 
compare the pertinent medical evidence to the relevant 
Diagnostic Code provision, and determining which level of 
relief most nearly approximates the veteran's disability 
picture for the period in question.  

Increased rating from February 1, 1991 until April 23, 1994

The medical evidence of record, detailed previously, makes 
clear that the veteran was unemployed beginning in February 
1991 and that he did not regain employment at any time 
through April 1994.  Moreover, the VA expert opinion rendered 
in April 2001 stated that the veteran's symptomatology during 
the time period in question interfered with his ability to 
work.  Therefore, a 100 percent evaluation from February 1991 
through April 1994 is warranted under 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  As noted above, a demonstrable 
inability to obtain or retain employment satisfies the 
criteria for a 100 percent disability evaluation under that 
Code section.  Moreover, this criteria serves as an 
independent basis for such a grant.  See Johnson, 7 Vet. App. 
95, 98.  As the exact date in February 1991 at which the 
veteran became unemployed is not discernible from the 
evidence of record, the Board will assume this date to be 
February 1, 1991, to afford the veteran the greatest possible 
period of compensation.  

Increased rating from February 15, 1990 through January 31, 
1991

The medical evidence of record does not establish 
unemployability prior to February 1991.  Treatment reports 
from Arbuckle Memorial Hospital indicate that the veteran had 
operated a vacuum sales business until February 1991.  
Therefore, from February 15, 1990 through January 31, 1991, 
there is no showing of an inability to obtain or retain 
employment, and thus a 100 percent disability rating is not 
warranted on this basis.  Moreover, there is no other basis 
for a compensable rating under the version of Diagnostic Code 
9411 then in effect, as will be discussed below.  

The medical evidence of record, as detailed previously, 
contains several treatment reports from private mental health 
facilities.  During the period in question, these records 
indicated treatment in August 1991, September 1991, and 
February 1992.  There were no treatment reports covering the 
period from February 1990 through February 1991.  Moreover, a 
review of the veteran's medical history as gleaned through 
the 1991 and 1992 reports does not pinpoint any 
symptomatology between February 1990 and February 1991.  In 
the absence of records documenting specific symptomatology 
from February 1990 to February 1991, it is not possible to 
assign a compensable rating for that time period, for there 
exists no medical evidence to compare against the criteria 
under the version of Diagnostic Code 9411 then in effect.  
Thus, the noncompensable evaluation presently assigned for 
the period between February 1990 and February 1991 is 
appropriate.        

In reaching the above determination, the Board has considered 
the medical evidence submitted by the veteran that relates to 
treatment subsequent to April 1994.  Specifically, these 
records include a September 1996 psychological evaluation 
consult written by Dr. V. of the Wellness Professional 
Counseling Associates and an October 1998 treatment report 
from the Mendros Psychiatric Medical Clinic.  The former 
addressed the fact that the veteran's PTSD was earlier 
unrecognized and misdiagnosed.  As the existence of the 
veteran's PTSD back to February 15, 1990, the earliest 
possible effective date available, is not in dispute, this 
document does not advance the veteran's claim as it failed to 
address the critical issue, namely the severity of the 
veteran's symptomatology during the period in question.  The 
October 1998 treatment report from the Mendros Psychiatric 
Medical Clinic similarly failed to address the veteran's 
symptomatology during the relevant time period.  While it is 
true that this report described symptoms such as nightmares, 
intrusive thoughts and flashbacks, and stated that they began 
in service, the Board notes that this report is based 
entirely upon the veteran's report of history, and that 
without corroborative evidence of treatment for such 
symptomatology from February 1990 to February 1991, this 
report cannot serve as a basis for a compensable rating under 
the prior version of Diagnostic Code 9411.  

Additional considerations: extra-schedular rating

Finally, the issue of an extra-schedular rating, pursuant to 
38 C.F.R. § 4.16(a) has been considered.  The Board notes 
that, pursuant to the holding of VA General Counsel in 
VAOPGCPREC 6-99, consideration of a total rating based on 
unemployability under this Code section is now moot with 
respect to the period during which the veteran has been 
awarded a 100 percent schedular rating.  However, this does 
not apply to the period from February 15, 1990 until January 
31, 1991.  

With respect to the period from February 15, 1990 through 
January 31, 1991, the Board finds that the evidence does not 
reflect that the veteran's service-connected PTSD had caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.   During this period of time the 
evidence reveals that the veteran was employed in the sale of 
vacuum cleaners.  Moreover, while the file contains evidence 
of inpatient care for PTSD, none of this treatment was shown 
to occur between February 15, 1990 and January 31, 1991.  
Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In conclusion, upon reviewing the pertinent rating criteria 
in relation to the evidence for consideration, the Board 
finds that a 100 percent disability evaluation is warranted 
from February 1991 through April 1994, and to this extent the 
appeal is granted.  From February 1990 to February 1991 the 
evidence of record does not reveal any basis upon which a 
compensable evaluation may be granted under the version of 
Diagnostic Code 9411 then in effect, and to this extent the 
appeal is denied. 


ORDER

The schedular criteria not having been met, the claim for 
entitlement to a compensable evaluation for PTSD prior to 
February 1, 1991, is denied.

A 100 percent evaluation for PTSD is granted from February 1, 
1991 through April 23, 1994, subject to the laws and 
regulations governing the award of monetary benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

